 Case 3:18-cv-01297-NJR Document 92 Filed 06/02/21 Page 1 of 7 Page ID #804




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MAX MCCOY,

      Plaintiff,

 v.                                              Case No. 3:18-CV-01297-NJR

 LT. LUCAS MENNERICH, LT. KELLIE
 ELLIS and SGT. TYLER JONES,

      Defendants.

                          MEMORANDUM AND ORDER

       Pending before the Court is a Motion for Summary Judgment by Defendants Lucas

Mennerich, Kellie Ellis, and Tyler Jones (Doc. 79). For the reasons set forth below, the Court

denies the Motion.

                         FACTUAL AND PROCEDURAL BACKGROUND

       This action stems from events which occurred during Plaintiff Max McCoy’s term of

incarceration at Menard Correctional Center, a maximum-security facility operated by the

Illinois Department of Corrections (“IDOC”). Defendants were all employed as correctional

officers by IDOC at the time of the events in question.

       During his time at Menard, McCoy was classified as a staff assaulter and weapons

violator, and as such he was placed in a special gallery in the West House of Menard with

other similarly classified prisoners (Doc. 80-1 at 3). On June 16, 2017, McCoy was at the gym

with approximately 50 other prisoners from the West House, including inmates from his

gallery as well as other prisoners from the general population (Id. at 3-4). McCoy later stated

in his deposition that several officers and inmates were fighting on the walk area between

the gym and the cell houses and a shot was fired, so prisoners coming out of the gym got on


                                         Page 1 of 7
 Case 3:18-cv-01297-NJR Document 92 Filed 06/02/21 Page 2 of 7 Page ID #805




the ground (Id. at 4). McCoy has stated that he heard the gunshot and got on the ground,

where he remained observing officers and inmates in an altercation on the walk (Id.). After

about five minutes, McCoy indicates that he was approached by Lieutenant Mitchell and

Defendant Ellis, who approached him and requested that he “cuff up.” McCoy indicated that

none of the other inmates were asked to cuff up, and he says that he asked Mitchell why he

had to cuff up (Id. at 4-5). At this point, McCoy claims that Mitchell and Ellis yelled racial

slurs and one of them placed a foot on the back of McCoy’s neck, after which McCoy struck

Mitchell, throwing multiple punches, and was then restrained by officers including

Defendant Mennerich, who approached to assist Mitchell (Id.). McCoy indicates that he was

struck by both Ellis and Mennerich and that Mennerich had his foot on McCoy’s neck (Id. at

6).

       After he was restrained, McCoy recalls being escorted by Officer Mallory and an

unnamed officer to the segregation unit (Id. at 6). McCoy claims that these officers hit him

further and called him more racial slurs, though neither has been named as a defendant in

this action (Id. at 6-7). Those officers left McCoy in a shower cell at the end of his gallery (Id.

at 8). After about 30 minutes, McCoy alleges that Defendant Jones escorted him from the

shower cell to a different cell, physically forcing him to bend over at the waist (Id. at 9). Once

in the cell, McCoy’s handcuffs were removed, and after approximately 30 minutes he was

asked if he wanted medical attention (Id.). After requesting medical attention, McCoy alleges

that Jones took him from that cell and led him to another location where Jones and

approximately eight other officers took turns beating him up (Id. at 10). Afterwards, Jones

took him back to his cell, where McCoy began washing blood off his face (Id.). Jones returned

to again ask if he wanted medical attention, and McCoy again requested to see a nurse (Id. at

                                           Page 2 of 7
 Case 3:18-cv-01297-NJR Document 92 Filed 06/02/21 Page 3 of 7 Page ID #806




10-11). On this occasion, McCoy was taken to a room where he was examined by nurses and

had the opportunity to speak with officers from Internal Affairs (Id. at 11). Nurses observed

bruises and contusions to McCoy’s face but did not photograph his injuries (Id.). Because

medical staff would not photograph his injuries, McCoy refused to speak to internal affairs,

indicating that he would not give a statement until his injuries were photographed (Id.).

McCoy was transferred to Pontiac Correctional Center that night, and the next morning he

was examined by a nurse at Pontiac (Id. at 12). McCoy later pled guilty to aggravated battery

for striking Mitchell (Id. at 17), and a prison disciplinary committee found him guilty of

assault, dangerous disturbance, and disobeying a direct order essential to safety (Doc. 80-5).

       Defendants and other correctional officers present on the day of the alleged beatings

tell a very different version of events on the day in question. Ellis recalls being present in the

area outside the gymnasium when a prisoner struck an officer, after which other prisoners

began to struggle with other officers (Doc. 80-6). Ellis recalled Mennerich and Mitchell being

involved in an altercation with a prisoner, but she stated that she did not witness that

individual being restrained. Ellis saw Mennerich and Mitchell escorting a prisoner out of the

area of restraint and then saw them again in the health care unit, but she was unsure which

prisoner they had escorted. She herself recalls escorting a different prisoner back to the West

House. She then noticed that her hand and wrist were swollen and was examined by a doctor,

who told her to go to the hospital. She stated that she did not beat or restrain McCoy or use

racial slurs against him, nor did she see any other correctional officers do any of these things.

       Mennerich recalls seeing the altercations between prisoners and officers outside of the

gymnasium and that he observed McCoy refusing to lay on the ground after a warning shot

was fired (Doc. 80-7). Mennerich stated the McCoy kept getting on his knees to look around

                                           Page 3 of 7
 Case 3:18-cv-01297-NJR Document 92 Filed 06/02/21 Page 4 of 7 Page ID #807




despite being repeatedly ordered to lay flat, and that he swung his fist at Lt. Mitchell several

times when Mitchell approached him, striking Mitchell once in the face. Mitchell and

Mennerich subsequently restrained McCoy without assistance from Ellis, and other officers

then took McCoy towards the health care unit.

       Jones does not have any recollection of McCoy or of the events of June 16, 2017, though

he concedes that records show that he did work that day (Doc. 80-8). He denies using

excessive force or racial slurs against any inmates.

                                         LEGAL STANDARD

       Summary judgment is only appropriate if the movant “shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Spurling v. C & M Fine Pack, Inc., 739 F.3d 1055, 1060 (7th Cir. 2014) (quoting FED. R. CIV. P.

56(a)). Once the moving party has set forth the basis for summary judgment, the burden then

shifts to the nonmoving party who must go beyond mere allegations and offer specific facts

showing that there is a genuine issue of fact for trial. FED. R. CIV. P. 56(e); see Celotex Corp. v.

Catrett, 477 U.S. 317,232-24 (1986). The nonmoving party must offer more than “[c]onclusory

allegations, unsupported by specific facts,” to establish a genuine issue of material fact. Payne

v. Pauley, 337 F.3d 767, 773 (7th Cir. 2003) (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888

(1990)).

       In determining whether a genuine issue of fact exists, the Court must view the

evidence and draw all reasonable inferences in favor of the party opposing the motion.

Bennington v. Caterpillar Inc., 275 F.3d 654, 658 (7th Cir. 2001); see also Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986). A “court may not assess the credibility of witnesses, choose

between competing inferences or balance the relative weight of conflicting evidence[.]” Reid

                                             Page 4 of 7
 Case 3:18-cv-01297-NJR Document 92 Filed 06/02/21 Page 5 of 7 Page ID #808




v. Neighborhood Assistance Corp. of America, 749 F.3d 581, 586 (7th Cir. 2014) (quoting Abdullahi

v. City of Madison, 423 F.3d 763, 769 (7th Cir. 2005)).

        This does not mean, however, that a mere “scintilla of evidence” will be sufficient to

prevent a grant of summary judgment – rather, a court must consider “whether the evidence

in the record could support a reasonable jury finding[,]” and “a trial judge must bear in mind

the actual quantum and quality of proof necessary to support liability” for the non-movant.

Anderson, 477 U.S. at 252-55. “When opposing parties tell two different stories, one of which

is blatantly contradicted by the record, so that no reasonable jury could believe it, a court

should not adopt that version of the facts for purposes of ruling on a motion for summary

judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007). Rather, “where the record taken as a whole

could not lead a rational trier of fact to find for the nonmoving party, there is no genuine

issue for trial.” Id.

                                           DISCUSSION

        To succeed in claiming excessive force in violation of the Eighth Amendment, a

plaintiff must show that the force was used maliciously and sadistically to cause harm, rather

than as a good-faith effort to ensure discipline. Hudson v. McMillian, 503 U.S. 1, 6–7 (1992). In

examining a use of force, a court looks to a variety of factors, including the need for force, the

relationship between that need and the force applied, the threat reasonably perceived by the

responsible officers, the efforts made to temper the severity of the force employed, and the

extent of the injury suffered by the prisoner. DeWalt v. Carter, 224 F.3d 607, 619–20 (7th Cir.

2000). A use of force need not result in severe injury, but the injury may not be de minimis to

establish a claim. Id. at 620.




                                           Page 5 of 7
 Case 3:18-cv-01297-NJR Document 92 Filed 06/02/21 Page 6 of 7 Page ID #809




       Here, before turning to the merits of McCoy’s claim, Defendants argue that he is

barred from seeking damages for the alleged use of force under Heck v. Humphrey, 512 U.S.

477, 487 (1994). That case and others that have followed it hold that an inmate may not

challenge a finding previously established in a criminal or disciplinary proceeding that was

essential to the decision in that proceeding. Here, where McCoy pled guilty to aggravated

assault against Mitchell, Defendants argue that McCoy cannot seek to present evidence that

would contest the fact that he struck Mitchell and was restrained for assaulting an officer.

       McCoy does not appear to contest these facts—he freely admits that he did strike

Mitchell at least once and that he was then restrained by officers. The fact that officers were

justified in restraining McCoy does not mean that any level of force would have been

justified, however. If officers exceeded the level of force justified by the situation, then McCoy

would still have a claim, and presenting evidence in support of that claim would not be a

challenge to his aggravated assault conviction. Similarly, the fact that McCoy struck Mitchell

would in no way justify officers in subsequently taking McCoy to a separate location and

taking turns beating him, as McCoy alleges. Accordingly, McCoy is not prevented from

making the allegations at the core of his complaint by Heck.

       As for the substance of his claim, there are two clear versions of events here, one

presented by McCoy and one presented by the correctional officers. While McCoy may be

outnumbered in presenting his version of events, it still boils down to his word against that

of the correctional officers. His account of events is not contradicted by evidence so concrete

and overwhelming that no reasonable finder of fact could believe him. Accordingly,

summary judgment must be denied.




                                           Page 6 of 7
 Case 3:18-cv-01297-NJR Document 92 Filed 06/02/21 Page 7 of 7 Page ID #810




                                   CONCLUSION

       For these reasons, the Court DENIES Defendants’ Motion for Summary Judgment

(Doc. 79).


       IT IS SO ORDERED.

       DATED: June 2, 2021


                                             ____________________________
                                             NANCY J. ROSENSTENGEL
                                             Chief U.S. District Judge




                                    Page 7 of 7
